Name: Commission Regulation (EEC) No 2083/88 of 13 July 1988 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 183/ 14 Official Journal of the European Communities 14. 7. 88 COMMISSION REGULATION (EEC) No 2083/88 of 13 July 1988 fixing the sluice-gate prices and levies for poultrymeat whereas the levy on chicks must be calculated in the same way as the levy on slaughtered poultry ; whereas however, the quantity of feed grain used in the calculation must be that shown in Annex I to Regulation (EEC) No 2778/75 ; whereas the second component must be equial to 7 % of the average of the sluice-gate prices applicable to chicks : Whereas the levy on the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived , from the levy on slaughtered poultry on the basis of the coefficients set out in the Annex to Commission Regula ­ tion (EEC) No 3011 /79 of 20 December 1979 fixing the coefficients for calculating levies on derived poultrymeat products and repealing Regulation No 199/67/EEC (*), as amended by Regulation (EEC) No 1 507/82 f) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard in the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3907/87 (2) and in particular Articles 3 and 7 (1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 ; whereas levies were last fixed by Regulation (EEC) No 1067/88 (3) for the period ending 31 July 1988 and levies must therefore be fixed anew for the period 1 August to 31 October 1988 ; Whereas the levy on slaughtered poultry is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain specified in Annex I to Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (4), as last amended by Regulation (EEC) No 3986/87 (*) ; Whereas the price within the Community for that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2778/75 ; whereas the price for the like quantity on the workd market must be determined in accordance with Article 3 thereof : Whereas, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90, in respect of which the rate of duty has been bound within GATT, the levies must not exceed the amount resulting from that binding ; Whereas, sluice-gate prices for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed in advance for each quarter ; whereas sluice-gate prices were last fixed by Regulation (EEC) No 1067/88 for the period ending 31 July 1988 and prices must therefore be fixed anew for the period 1 August to 31 October 1988 : Whereas the sluice-gate price for slaughtered poultry is made up of two components ; Whereas the first component must be equal to the price on the world market for the quantity of feed grain shown in Annex II to Regulation (EEC) No 2778/75 ; Whereas the said Article 3 provides that the price for each type of feed grain on the world market shall be equal to the average of the cif prices determined for that cereal for the period of five months ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 February to 30 June 1988 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 May in each year ; Whereas the price for that quantitiy of cereals must be determined in accordance with Article 4 (2) and (3) of Regulation (EEC) No 2778/75 ; Whereas the said Article 4 provides that the price for each cereal on the world market shall be equal to the average of the cif prices determined for that cereal for the(') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 370, 31 . 12. 1987, p. 14. (3) OJ No L 104, 23. 4. 1988, p. 20. (4) OJ No L 282, 1 . 11 . 1975, p. 86. 0 OJ No L 376, 31 . 12. 1987, p. 7. (&lt;) OJ No L 337, 29. 12. 1979, p. 65. 0 OJ No L 168, 15. 6. 1982, p. 5. 14, 7. 88 Official Journal of the European Communities Np L 183/ 15 period of five months ending one month before the quarter in respect of which the said component is calcu ­ lated ; whereas that period is 1 February to 30 June 1988 ; Whereas the second amount, which represents other feeding costs and overhead costs of production and marketing, is fixed in Annex II to Regulation (EEC) No 2778/75 ; Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Whereas the sluice-gate price for chicks must be calcu ­ lated in the same way as the sluice-gate price for slaught ­ ered poultry ; whereas, however, the quantity of feed grain used in the calculation must be that shown in Annex II to Regulation (EEC) No 2778/75 ; whereas the standard amount must be that fixed in the same Annex ; Whereas the sluice-gate price for the products specified in Article 1 (2) (d) of Regulation (EEC) No 2777/75 must be derived from the sluice-gate prices for slaughtered poultry on the basis of the coefficients fixed for these products in accordance with Article 5 (3) of that Regulation ; Whereas, Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the applicaton of import levies on products from Portugal and amending Regulation (EEC) No 177/86 ('), suspended the application of import levies on poultrymeat products from Portugal owing to the minijnal difference between the prices obtaining in the Article 1 t 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 and the sluice-gate prices provided for in Article 7 thereof, in respect of the products specified in Article 1 ( 1 ), shall be as set out in the Annex hereto. 2. Nevertheless, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 1 9, 1602 39 30 and 1 602 39 90, in respect of which the rate of duty has been bound within GAIT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex shall be suspended. Article 2 This Regulation shall enter into force on 1 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 60, 1 . 3 . 1986, p. 11 . No L 183/ 16 Official Journal of the European Communities 14. 7. 88 ANNEX to the Commission Regulation of 13 July 1988 fixing the sluice-gate prices and levies for poultrymeat CN code Sluice-gate price Levy Conventional rateof duty ECU/100 units ECU/100 units % 0105 11 00 22,32 6,86 0105 19 10 99,00 22,39  0105 19 90 22,32 6,86  ECU/100 kg ECU/100 kg 0105 91 00 77,02 28,64 '  0105 99 10 87,26 43,60  0105 99 20 113,07 43,45  0105 99 30 102,68 32,52  0105 99 50 118,85 45,37  0207 10 11 96,77 35,98  0207 10 15 110,03 40,91  0207 10 19 119,89 44,57  0207 10 31 146,68 46,46  0207 10 39 160,79 50,93  0207 10 51 102,66 51,30  0207 10 55 124,66 62,28  0207 10 59 138,51 69,20  0207 10 71 161,53 62,07  0207 10 79 152,41 66,18  0207 10 90 169,78 64,81  0207 21 10 110,03 40,91  0207 21 90 119,89 44,57  0207 22 10 146,68 46,46  0207 22 90 160,79 50,93  0207 23 11 124,66 62,28 '  0207 23 19 138,51 69,20  0207 23 51  161,53 62,07  0207 23 59 152,41 66,18  0207 23 90 169,78 64,81  0207 31 00 1 615,30 620,70 3 0207 39 1 1 283,12 117,60  0207 39 13 131,88 49,03  0207 39 15 91,46 36,48  0207 39 17 63,32 25,26 ,  0207 39 21 181,55 67,50  0207 39 23 170,55 63,41 - 0207 39 25 281,42 112,26  0207 39 27 63,32 25,26  0207 39 31 308,03 97,57  14. 7. 88 Official Journal of the European Communities No L 183/ 17 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 39 33 176,87 56,02  0207 39 35 91,46 36,48  0207 39 37 63,32 25,26  0207 39 41 234,69 74,34  0207 39 43 110,01 34,85 0207 39 45 198,02 62,72  0207 39 47 281,42 112,26  0207 39 51 63,32 25,26  0207 39 53 320,06 138,98  0207 39 55 283,12 117,60  0207 39 57 152,36 76,12  0207 39 61 167,65 72,80  0207 39 63 186,76 71,29  0207 39 65 91,46 36,48  0207 39 67 63,32 25,26  0207 39 71 228,62 99,27 .  0207 39 73 181,55 67,50  0207 39 75 220,99 95,96  0207 39 77 170,55 63,41  0207 39 81 193,96 89,92  0207 39 83 281,42 112,26  0207 39 85 63,32 25,26  0207 39 90 161,82 64,55 10 0207 41 10 283,12 117,60  0207 41 11 131,88 49,03  0207 41 21 91,46 36,48  0207 41 31 63,32 25,26  0207 41 41 181,55 67,50  0207 41 51 170,55 63,41  0207 41 71 281,42 112,26  0207 41 90 63,32 25,26  0207 42 10 308,03 97,57  0207 42 11 176,87 56,02  0207 42 21 91,46 36,48  0207 42 31 63,32 25,26  0207 42 41 234,69 74,34  0207 42 51 110,01 34,85   0207 42 59 198,02 62,72  0207 42 71 281,42 112,26  0207 42 90 63,32 25,26  0207 43 1 1 320,06 138,98  0207 43 15 283,12 117,60  0207 43 21 152,36 76,12  0207 43 23 167,65 72,80  No L 183/18 Official Journal of the European Communities 14. 7. 88 CN code Sluice-gate price Levy Conventional rateof duty I ECU/100 kg ECU/ 100 kg % 0207 43 25 186,76 71,29 0207 43 31 91,46 36,48  0207 43 41 63,32 25,26  0207 43 51 228,62 99,27  0207 43 53 181,55 67,50  0207 43 61 220,99 ; 95,96  0207 43 63 170,55 63,41  0207 43 71 193,96 89,92  0207 43 81 281,42 112,26  0207 43 90 63,32 25,26  020750 10 1 615,30 620,70 3 0207 50 90 161,82 64,55 10 0209 00 90 140,71 56,13  0210 90 71 1 615,30 620,70 3 0210 90 79 161,82 64,55 10 1501 00 90 168,85 67,36 18 1602 31 11 293,36 92,92 17 1602 31 19 309,56 123,49 17 1602 31 30 168,85 67,36 17 1602 31 90 98,50 39,29 17 1602 39 11 278,44 117,10  1602 39 19 309,56 123,49 17 1602 39 30 168,85 67,36 17 1602 39 90 98,50 39,29 17